Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0352561 A (Holland) in view of US 2005/0279693 A1 ((hereinafter referred to as “Katsu”).
Holland discloses a method of reducing a pressure to pass a fluid mixture containing at least one polar substance through a conduit at ambient temperature comprising:  establishing a  flow  of  a  first  fluid mixture containing at least one polar substance through a magnetically conductive  conduit having magnetic energy and  extending  through  at  least  a  portion  of  the  first  fluid  mixture thereby providing a  conditioned  fluid  medium,  wherein  the  pressure  required  to  pass  a  volume of the conditioned fluid medium at a  constant  flow  rate  through  the  conduit  at  ambient temperature is reduced as compared to the  pressure  required  to  pass  a  substantially  identical volume of the first fluid  mixture  at  a  substantially  identical  constant  flow  rate  through  the conduit at ambient temperature (see paragraph [0156]).  Holland further teaches a fluid mixture containing at least one polar substance may be selected from a group including water, aqueous based solution, etc. (see paragraph [0064]).  Holland further teaches a separation apparatus (3) downstream of the magnetically conductive conduit wherein the separation apparatus has a capacity to separate a dissimilar material from a conditioned fluid medium and may be 
Claim 1 differs from Holland in reciting the step of passing the conditioned fluid medium through a ceramic membrane rather than through a conduit.  
Myriads of water filters made of ceramic membrane are well-known in the art.  
Katsu discloses a ceramic filter for its use for removing suspended materials, bacteria, dust, etc. in liquid in the fields of water treatment, medicine, foods, etc. (see paragraph [0059]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
It would also have been obvious to a person of ordinary skill in the art to use ceramic membrane downstream of the conduit for subjecting an aqueous based fluid to a magnetic field in the method of Holland as a water filter with high reliability in excellent physical strength and endurance as compared with high polymer membranes, etc. and also excellent in corrosion resistance as suggested by Katsu (see paragraph [0004]).  Furthermore, it would have been obvious to a person of ordinary skill in the art to reasonably expect that the pressure required to pass a volume of the conditioned fluid medium at a constant flux rate through the ceramic membrane at ambient temperature is reduced as compared to the pressure required to pass a substantially identical volume of the aqueous based fluid mixture that has not been subjected to a magnetic field at a substantially identical constant flux rate through the ceramic membrane at ambient temperature since the fluid mechanics of the conditioned fluid medium would be similar whether the conditioned fluid medium is passed through a conduit or a filter. 
Regarding claim 2, see the step of recovering the at least one dissimilar material from the conditioned fluid medium (see paragraph [0079], claim 4).

Regarding claim 4, see that a  viscosity  of  the  conditioned fluid medium is lower  than  a  viscosity  of  the  first  fluid  mixture,  and  the  magnetically conductive conduit has magnetic energy (see paragraph [0144]; and claim 7).  The additional feature of claim 4 can be optimized by repeated experiments practiced by a person skilled in the art.
Regarding claim 5, see that at least one chemical compound is dispersed in the first fluid mixture (see paragraph [0080], claim 11).
Regarding claim 6, see that at least one chemical compound is dispersed in the conditioned fluid medium (see paragraph [0080], claim 12).
Holland  discloses an apparatus for reducing a  pressure  to  pass  a  fluid  mixture  containing  at  least  one polar  substance  through  a  conduit  at  ambient  temperature,  comprising:  a  magnetically conductive conduit  having  magnetic  energy  directed  along  a  longitudinal  axis  of  the magnetically conductive conduit (2) and extending through at least a portion of the magnetically conductive conduit, wherein  the  fluid  mixture  containing  at  least  one  polar  substance  and  at least one dissimilar material is capable of flowing through the magnetically conductive conduit and through a separation unit (see Figure 1; paragraphs [0075], [0156]; and claim 61).  Holland further teaches a fluid mixture containing at least one polar substance may be selected from a group including water, aqueous based solution, etc. (see paragraph [0064]).  Holland further teaches a separation apparatus (3) downstream of the magnetically conductive conduit (2) wherein the separation apparatus has a capacity to separate a dissimilar material from a conditioned fluid medium and may be selected from a group consisting of, but not limited to, water 
Claim 7 differs from Holland in reciting a ceramic membrane filtration apparatus. 
Myriads of water filters made of ceramic membrane are well-known in the art.
Katsu discloses a ceramic filter for its use for removing suspended materials, bacteria, dust, etc. in liquid in the fields of water treatment, medicine, foods, etc. (see paragraph [0059]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
It would also have been obvious to a person of ordinary skill in the art to use ceramic membrane filtration apparatus in the apparatus of Holland for high reliability in excellent physical strength and endurance as compared with high polymer membranes, etc. and also excellent in corrosion resistance as suggested by Katsu (see paragraph [0004]).
Regarding claim 8, see  the  magnetically  conductive conduit further having a  fluid  entry  port  (2a) at  the  proximal  end  of  the  magnetically  conductive conduit, a fluid discharge port (2b) at  the  distal  end  of  the  magnetically  conductive  conduit  and  a fluid impervious boundary wall extending between the  fluid  entry  port  and  the  fluid  discharge port, an inner surface of the boundary wall establishing a fluid flow path extending along the longitudinal axis of the conduit (see Figure 1; paragraph [0075]; claim 62).
Regarding claim 9, see  that the  magnetically  conductive conduit further has at least one electrical conductor (11) having a first conductor lead (11a) and a second conductor lead (11b), the electrical conductor coiled with at least one turn to  form  at  least  one uninterrupted coil of electrical conductor, each coil forming at  least  one  layer  of  the  coiled electrical conductor (see Figure 2; paragraphs [0100], [0101]; claim 63).

Regarding claim 11, see the  magnetically  conductive conduit further having  at  least  one  electrical  power  supply  operably  connected  to  at  least  one  of the first and second conductor leads (33a, 34a), wherein the at least one coiled electrical conductor is thereby   energized to   provide   a   magnetic	field having lines of flux directed along the longitudinal axis of the magnetically energized conduit (see Figure 3; paragraph [0103]; claim 65).
Regarding claim 12, see that the magnetic field is concentrated in a plurality of distinct areas along the longitudinal axis of the magnetically conductive conduit (see Figure 3; paragraph [0105]; claim 66).
Regarding claim 13, see  the separation  apparatus  having a fluid impervious boundary wall having an inner  surface,  an  inlet  port  (3a) for  receiving  a magnetically conditioned fluid medium, a first outlet port (3b) for discharging a first amount of the conditioned fluid  medium  having  a  reduced  volume  of  the  at  least  one  dissimilar  material  and  a second outlet (4) port for discharging the at least one  dissimilar  material  containing  a  reduced  volume of the conditioned fluid medium (see Figure 1; paragraph [0075]; claim 68).
Holland discloses a method of increasing the flow rate  of  a  fluid  mixture  propelled  through  a  conduit  under pressure at ambient temperature, comprising establishing a flow of a first fluid mixture containing at least one  polar  substance  through  a  magnetically  conductive  conduit  having magnetic energy and extending through at least a portion  of  
Claim 14 differs from Holland in reciting the step of passing the conditioned fluid medium through a ceramic membrane rather than through a conduit.  
Myriads of water filters made of ceramic membrane are well-known in the art.  
Katsu discloses a ceramic filter for its use for removing suspended materials, bacteria, dust, etc. in liquid in the fields of water treatment, medicine, foods, etc. (see paragraph [0059]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
It would also have been obvious to a person of ordinary skill in the art to use ceramic membrane downstream of the conduit for subjecting an aqueous based fluid to a magnetic field in the method of Holland as a water filter with high reliability in excellent physical strength and endurance as compared with high polymer membranes, etc. and also excellent in corrosion 
Regarding claim 15, see the step of recovering the at least one dissimilar material from the conditioned fluid medium (see paragraph [0079], claim 4).
Regarding claim 16, see that the  dissimilar  material is  selected from the group consisting of hydrocarbon compounds, autotrophic organisms, chemical compounds, solid  materials,  fats,  biological  contaminants  and  combinations  thereof  (see  paragraph [0064], claim  6).
Regarding claim 17, see that a  viscosity  of  the  conditioned fluid medium is lower  than  a  viscosity  of  the  first  fluid  mixture,  and  the  magnetically conductive conduit has magnetic energy (see paragraph [0144]; and claim 7).  The additional feature of claim 4 can be optimized by repeated experiments practiced by a person skilled in the art.
Regarding claim 18, see that at least one chemical compound is dispersed in the first fluid mixture (see paragraph [0080], claim 11).
Regarding claim 19, see that at least one chemical compound is dispersed in the conditioned fluid medium (see paragraph [0080], claim 12).
Response to Amendment
The declaration under 37 CFR 1.132 filed 122/28/2000 is insufficient to overcome the rejection of claims 1-19 based upon US 2015/0352561 A (Holland) in view of US 2005/0279693 A1 ((hereinafter referred to as “Katsu”) under 35 U.S.C. 103 as set forth in the last Office action The evidence of unexpected results given in the declaration is expected results of a conditioned fluid medium flowing through a ceramic membrane as similar results were taught in Holland as a conditioned fluid medium flowing through a conduit (see paragraphs [0156], [0162]).  The reduced pressure at a constant flux and at ambient temperature and increased flux rate at a constant pressure and at ambient temperature for a conditioned fluid medium whether through a conduit or a ceramic membrane is obvious and expected beneficial results by the property of a conditioned fluid medium.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). MPEP 716.02(c) II.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot.
Applicants argue that the declaration under 37 CFR 1.132 provide evidence of a greater than expected results and the results are of a significant practical advantage.  However, as indicated above in response to the declaration, the reduced pressure at a constant flux and at ambient temperature and increased flux rate at a constant pressure and at ambient temperature for a conditioned fluid medium whether through a conduit or a ceramic membrane is obvious and expected beneficial results by the property of a conditioned fluid medium.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). MPEP 716.02(c) II.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
3/1/21